Case: 21-156    Document: 18     Page: 1    Filed: 10/04/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

         In re: JUNIPER NETWORKS, INC.,
                       Petitioner
                ______________________

                         2021-156
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00670-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

     Before DYK, PROST, and HUGHES, Circuit Judges.
PER CURIAM.
                        ORDER
    Juniper Networks, Inc. petitions for a writ of manda-
mus directing the United States District Court for the
Western District of Texas to transfer its case to the United
States District Court for the Northern District of Califor-
nia. We recently granted a similar petition in a case involv-
ing Juniper because the district court’s refusal to transfer
amounted to a clear abuse of discretion. In re Juniper Net-
works, Inc., No. 2021-160, 2021 WL 4343309 (Fed. Cir.
Sept. 24, 2021). This case involves remarkably similar facts
and many of the same erroneous conclusions. We once
Case: 21-156    Document: 18         Page: 2   Filed: 10/04/2021




2                                  IN RE: JUNIPER NETWORKS, INC.




again grant the mandamus petition and direct the district
court to transfer.
                              I.
    In July 2020, Correct Transmission, LLC filed suit in
the federal district court in Waco, Texas, accusing Juni-
per’s networking products of infringing five of its patents.
     Juniper moved to transfer the case to the Northern Dis-
trict of California under 28 U.S.C. § 1404(a), arguing that
the Northern District of California was a more convenient
forum. Juniper emphasized that 10 of its 12 knowledgeable
employees work at Juniper’s Northern California head-
quarters and none work in Texas. And of the eight named
inventors of Correct Transmission’s asserted patents, two
work within 20 miles of that same headquarters, while the
remaining inventors reside in Israel. At that time, Juniper
had an office in Austin, Texas, 1 but Juniper alleged that its
Austin employees had largely worked on unrelated prod-
ucts or have no unique knowledge about the accused prod-
ucts. Juniper also argued that Correct Transmission is a
non-practicing entity headquartered in Delaware and ap-
pears to have no offices in Texas. In light of this infor-
mation, Juniper asked the district court to transfer its case
to the Northern District of California.
    After analyzing the four public and four private inter-
est factors that traditionally govern transfer determina-
tions, 2 the district court denied Juniper’s motion, finding


    1 Juniper’s Austin, Texas office closed in March 2021.
    2 The public interest factors are: “(1) the administrative
difficulties flowing from court congestion; (2) the local in-
terest in having disputes regarding activities occurring
principally within a particular district decided in that fo-
rum; (3) the familiarity of the forum with the law that will
govern the case; and (4) the avoidance of unnecessary
Case: 21-156    Document: 18       Page: 3   Filed: 10/04/2021




IN RE: JUNIPER NETWORKS, INC.                               3



that these factors did not favor transfer to the Northern
District of California. In particular, the district court
agreed that the Northern District of California could more
easily access sources of proof. But it found that the Western
District of Texas could better compel unwilling witnesses
and could likely adjudicate the case faster. The court deter-
mined that the remaining five factors were neutral. On bal-
ance, the court concluded that Juniper did not show that
the transferee venue was clearly more convenient.
   Juniper then filed this petition. We have jurisdiction
under 28 U.S.C. §§ 1651 and 1295.
                             II.
    We review transfer determinations in cases arising on
mandamus from district courts in the Fifth Circuit for a
clear abuse of discretion. See In re TS Tech USA Corp., 551
F.3d 1315, 1319 (Fed. Cir. 2008). As discussed above, deci-
sions on motions to transfer weigh four private interest fac-
tors and four public interest factors to compare the relative
convenience between the venues. See In re Hulu, LLC, No.
2021-142, 2021 WL 3278194, at *2 (Fed. Cir. Aug. 2, 2021).
   First, although no single factor is dispositive, “[t]he
convenience of the witnesses is probably the single most
important factor in transfer analysis.” In re Genentech,


problems of conflict of laws or in the application of foreign
law.” In re Juniper Networks, Inc., No. 2021-160, 2021 WL
4343309, at *2 (Fed. Cir. Sept. 24, 2021).
    The private interest factors are: “(1) the relative ease
of access to sources of proof; (2) the availability of compul-
sory process to secure the attendance of non-party wit-
nesses whose attendance may need to be compelled by
court order; (3) the relative convenience of the two forums
for potential witnesses; and (4) all other practical problems
that make the trial of a case easy, expeditious, and inex-
pensive.” Id.
Case: 21-156     Document: 18      Page: 4    Filed: 10/04/2021




4                               IN RE: JUNIPER NETWORKS, INC.




Inc., 566 F.3d 1338, 1343 (Fed. Cir. 2009) (quoting Neil
Bros. Ltd. v. World Wide Lines, Inc., 425 F. Supp. 2d 325,
329 (E.D.N.Y. 2006)). Here, the district court clearly erred
when it found this factor neutral.
     Juniper identified 10 out of 12 potential employee wit-
nesses and two inventors living or working in the Northern
District of California. Correct Transmission, on the other
hand, identified no willing witnesses in the Western Dis-
trict of Texas. Citing one of its prior decisions, the district
court concluded that this factor was neutral by discounting
Juniper’s witnesses in Northern California because “inter-
ested parties in the litigation . . . are much more likely to
accept having to travel to see litigation through to their de-
sired result” and by presuming that “no more than a few
party witnesses . . . will testify live at trial.” Appx17–18
(citing Fintiv, Inc. v. Apple Inc., No. 6:18-cv-00372-ADA,
2019 WL 4743678, at *5 (W.D. Tex. Sept. 13, 2019)).
     We recently rejected the same reasoning in In re Juni-
per Networks, Inc., No. 2021-160, 2021 WL 4343309 (Fed.
Cir. Sept. 24, 2021). The factor that weighs the relative con-
venience of the forums for potential witnesses is not atten-
uated “when the witnesses are employees of the party
calling them.” Juniper, 2021 WL 4343309, at *4 (citing In
re Hulu, LLC, No. 2021-142, 2021 WL 3278194, at *5 (Fed.
Cir. Aug. 2, 2021)). Further, “[t]he court’s assumption that
Juniper would not call many party witnesses was not based
on any evidence specific to this case,” which we have re-
peatedly explained is insufficient. Juniper, 2021 WL
4343309, at *4 (listing cases). The district court erred when
it did not find that this factor weighs strongly in favor of
transfer.
     Second, the district court erred in its analysis of the lo-
cal interest factor. It is undisputed that the events under-
lying these infringement claims occurred mainly in the
Northern District of California and not at all in the West-
ern District of Texas. “That is sufficient to give the
Case: 21-156    Document: 18      Page: 5    Filed: 10/04/2021




IN RE: JUNIPER NETWORKS, INC.                                5



transferee venue a greater localized interest in the dispute,
which favors transfer.” Juniper, 2021 WL 4343309, at *4
(citing In re Samsung Elecs. Co., 2 F.4th 1371, 1380 (Fed.
Cir. 2021) and In re Acer Am. Corp., 626 F.3d 1252, 1256
(Fed. Cir. 2010)).
     In finding that the local interest factor was neutral, the
district court relied on the fact that Juniper had “availed
itself of the state of Texas to do business,” pointing out that
Juniper maintained an office in Austin and holds a vendor
contract with the state to provide data storage, data com-
munications, and networking equipment products.
Appx20. But Juniper’s offices in Austin have no relation to
this case. And its general contacts and business in Texas
are not enough to establish a local interest in the Western
District of Texas comparable to that of the Northern Dis-
trict of California. As we recently explained, the local-in-
terest factor does not consider “the parties’ significant
connections to each forum writ large, but rather the signif-
icant connections between a particular venue and the
events that gave rise to a suit.” In re Apple Inc., 979 F.3d
1332, 1345 (Fed. Cir. 2020) (internal quotation marks and
citation omitted). In Apple, as here, the court “misapplied
the law to the facts” when it “heavily weigh[ed]” the defend-
ant’s “general contacts with the forum that are untethered
to the lawsuit.” Id.; see also Juniper, 2021 WL 4343309, at
*5.
     And unlike the non-practicing entity in Juniper, which
was incorporated in Texas and maintained its principal of-
fice in Waco, Correct Transmission has not alleged any ties
to Texas. Juniper, 2021 WL 4343309, at *5; see Appellee’s
Br. 27. Correct Transmission’s ties with Texas are not even
“recent and ephemeral”; they are nonexistent. See Juniper,
2021 WL 4343309, at *5. This information supports the lo-
cal-interest factor. See Appx20. In sum, the district court
erred in finding this factor neutral.
Case: 21-156    Document: 18      Page: 6    Filed: 10/04/2021




6                               IN RE: JUNIPER NETWORKS, INC.




    Third, the district court correctly found that the North-
ern District of California has better access to sources of
proof because Juniper’s source code and other relevant files
are located primarily at its headquarters in California.
Appx16. While electronic storage makes documents more
widely accessible, this factor remains relevant. In re
Volkswagen of Am., Inc., 545 F.3d 304, 316 (5th Cir. 2008)
(en banc); see In re Radmax, Ltd., 720 F.3d 285, 288 (5th
Cir. 2013) (“[T]he question is relative ease of access, not ab-
solute ease of access.”).
     Fourth, the compulsory-process factor does slightly fa-
vor the Western District of Texas, but not to the extent that
the district court alleges. Correct Transmission identified
two former Juniper employees, one located in Austin, who
are unwilling to testify without a subpoena and allegedly
have relevant information. But district courts “should as-
sess the relevance and materiality of the information the
witness[es] may provide.” Genentech, 566 F.3d at 1343.
Here, the district court described these two witnesses as
“key” witnesses without considering the relevance and ma-
teriality of their knowledge. Appx17. Juniper asserts that
the former employees’ information is not material because
it is duplicative—current Juniper employees can provide
the same information without the need for a subpoena.
Correct Transmission disagrees, arguing that one of the
witnesses has authored several publications on the accused
products and that the other witness led the development
teams for hardware platforms used in the accused prod-
ucts. But publications and titles alone do not show that
these witnesses have information that Juniper’s current
employees cannot provide. The availability of current em-
ployees who can provide the same information makes this
factor weigh only slightly against transfer.
    Finally, the district court erred when it concluded that
the court congestion factor weighs in favor of the Western
District of Texas. We have repeatedly noted that, under a
proper analysis that looks to the number of cases per
Case: 21-156    Document: 18      Page: 7    Filed: 10/04/2021




IN RE: JUNIPER NETWORKS, INC.                               7



judgeship and the actual average time to trial rather than
aggressively scheduled trial dates, “the Western District of
Texas and the Northern District of California show no sig-
nificant differences in caseload or time-to-trial statistics.”
Juniper, 2021 WL 4343309, at *6. Further, this is the “most
speculative” of the factors. Id. at *7. “And when other rele-
vant factors weigh in favor of transfer or are neutral, ‘then
the speed of the transferee district court should not alone
outweigh those other factors.’” Id. (citing Genentech, 566
F.3d at 1347).
    In sum, as in recent cases in which this court has
granted mandamus, the center of gravity of this action is
clearly in the Northern District of California. The district
court clearly abused its discretion in denying the motion to
transfer. We therefore grant Juniper’s petition directing
transfer of the case.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is granted. The district court’s May 26,
2021 order is vacated, and the district court is directed to
transfer this matter to the United States District Court for
the Northern District of California.
                                 FOR THE COURT

       October 04, 2021          /s/ Peter R. Marksteiner
            Date                 Peter R. Marksteiner
                                 Clerk of Court